Citation Nr: 1450857	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 22, 2009 (excluding a period of temporary total rating from May 11, to June 30, 2008) and 70 percent disabling since.
 
2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In June 2006, the RO granted entitlement to service connection for PTSD and assigned a 30 percent disability rating.  In November 2009, the RO denied entitlement to a TDIU.  

In December 2011, the Veteran was afforded a videoconference hearing before the below-signed Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing has been associated with the claims file.

The case was remanded by the Board in February 2012 and has been returned for review.

In June 2013, the Veteran's representative submitted additional evidence (a general summons for disturbing the peace and assault) to the Appeals Management Center (AMC).  The representative waived the 30-day wait period subsequent to the issuance of the supplemental statement of the case (SSOC) and requested that the case be forwarded to the Board immediately.  The Board construes this statement as a waiver of AOJ review and will proceed with the case.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by such symptoms similar to or including  depression and anxiety, suicide ideation, chronic marital discord with his spouse, strained relationships with family and friends, constant irritability with anger, social isolation and avoidance, sleep disturbances, feelings of inadequacy and hopelessness, hypervigilance, nightmares, guilt, mistrust, exaggerated startled response, poor memory and concentration, and difficulty adapting to stressful circumstances at work, resulting in occupational and social impairment with deficiencies in most areas.  

2.  The Veteran's service-connected disabilities alone do not preclude him from obtaining and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to September 22, 2009, the criteria for a disability evaluation of 70 percent for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a disability evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless in letters dated in June 2008, June 2009, July 2009, and March 2012, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date. 

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including his VA and private medical evaluation and treatment records.

As noted above, the Veteran testified at a video conference hearing before the undersigned VLJ in December 2011.  With regard to the Board hearing, the undersigned noted the issue on appeal and the deficiency in the claims, and engaged in a dialogue with the Veteran towards substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).

As further concerning the duty to assist him with these claims, on remand the RO provided VA compensation examination to assess the severity of his PTSD, which in turn permits the Board to determine whether his existing rating is appropriate. 

The Board also remanded the claims in order to assist the Veteran in obtaining medical records.  The Appeals Management Center (AMC) notified the Veteran that it would assist in obtaining any outstanding medical records.  The AMC also obtained additional VA treatment records in May and December 2012.  The Board finds that there was compliance with its remand directive.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

General Laws and Regulations Pertaining to Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However,  lay statements and testimony regarding the severity of symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. The ultimate probative value of lay testimony and statements is determined not just by competency, but also credibility to the extent statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).

Entitlement to higher ratings for PTSD

Service connection for PTSD was granted in a June 2006 rating action.  A 30 percent evaluation was assigned effective on August 9, 2005.

The record contains VA outpatient records that date from January 2006 to November 2012.  The initial PTSD evaluation was conducted in February 2006.  The Veteran reported his legal, social, military, and medical histories.  The Veteran reported regularly engaging in hobbies and leisure activities to include TV, music, reading, video games, and visiting with friends.  He had been married 5 years with 2 children who he had regular contact.  However, the Veteran reported that he had a case of felony sexual assault pending.  He also had a history of multiple substance abuse.  He had been employed for the previous six months.  His usual occupation was building custom retaining walls.  He stated that he held 6 jobs in the last 10 years.  

In reporting his medical history, the Veteran indicated that he had not previously sought psychiatric treatment.  He reported symptoms that included sleep impairment, irritability, intrusive thoughts, hypervigilance, depression and feelings of hopelessness.  On examination, he was alert, attentive, cooperative, reasonable, appropriately groomed, and he displayed normal speech.  His affect was congruent with his mood.  The thought process was normal and coherent.  His insight and judgment were good.  His memory was intact.  The Axis I diagnosis was PTSD.  The GAF score was 45.  He began psychotherapy.  

In April 2006, a VA examination was conducted.  The Veteran explained that he had problems with getting a job due to the pending sexual assault charges.  His symptoms included intrusive thoughts of combat, hypervigilance, verbal outbursts, sleep impairment, nightmares, and irritability.  On mental examination, his intelligence was considered average.  He denied depressive symptoms but he was concerned about leveling his agitation and anger.  However, he reported that his medication had helped somewhat.  He purposely did not keep up with current events to avoid information regarding the war.  He readily named the last 7 presidents.  Serial subtraction of 7 from 100 was done with 3-5 correct calculations.  He handled 2 proverbs and 2 similarities with abstract responses.  There was no evidence of suicidal ideations, thought disorder or brain organicity.  The GAF score was 56, based on PTSD.  The examiner considered that the Veteran was capable of working.  

Significantly, while the Veteran's VA group and individual psychotherapy sessions continued, it was also noted that he had exacerbations of his psychiatric symptoms.  In January 2007, he reported continued PTSD symptoms to include suicidal ideation.  However, the Veteran reported that there was neither intent nor a plan involved.  In April 2007, in reporting his symptoms the Veteran reported increased irritability.  The VA psychiatrist indicated that his irritability was probably related to his PTSD.  A GAF score of 40 was reported.  

In May 2007, the Veteran's former employer reported that the Veteran's medical issues were increasingly interfering with his responsibilities.  The employer stated that his inability to focus made it difficult to assign him tasks with fellow employees.  While he could work alone, he had trouble concentrating.  The Veteran could only perform a few tasks that his position required.  

In a May 2007 letter, the Veteran's father indicated that his son worked for his financial group in 2005 and 2006.  He stated that after discharge from the Marine Corps, the Veteran was unable to successfully complete the entrance requirements for the sheriff's department.  He indicated that anger symptoms were detected and the Veteran was told to reapply in a year.  The first job the Veteran acquired was through a friend but lasted only several months.  He stated that the Veteran was released due to his difficulty participating in team work.  After several interviews and no employment, he hired his son on a part time basis.  He indicated that the Veteran worked best when he was working alone.  

Also in May 2007, the Veteran's spouse submitted a statement describing his symptoms to include sleep impairment, nightmares, increased anger, panic attacks, and social isolation.  She also described incidents that occurred as a result of his psychiatric impairment.  She stated that his psychotropic medication regimen was not effective.  

A VA examination was conducted in May 2007.  The Veteran reported his history and similar PTSD symptoms.  He presented the May 2007 letter from his employer.  The Veteran reported that he worked as a day mailer.  He explained that he had been short-tempered with his fellow employees.  He reported that in the past, he drank a case of beer a night but currently he rarely drank.  He denied street drug use.  His symptoms included aggressiveness, social isolation, irritability, fluctuating moods, avoidance, panic attacks, nightmares, intrusive memories, hypervigilance, and startle reaction.  

On the mental status examination, the Veteran stated that his symptoms had not changed since the April 2006 VA examination.  The examiner reported that his thought processes and communication were severely impaired by short-term memory and confrontation problems.  His social functioning was impaired by his isolation, depressed mood, hypervigilance, and frequency of panic attacks.  In reporting the diagnosis, the examiner noted that his PTSD was moderate to severe.  The examiner also indicated that the Veteran had a depressive disorder more than likely as not secondary to PTSD.  The examiner found that the Veteran was employable from a psychiatric point of view, but in only in a setting with little or no contact with the public.  The global GAF score was 52. 

VA clinical notes show that in May 2008, the Veteran reported increased psychiatric symptoms.  He was voluntarily placed in the PTSD Residential Rehabilitation Program.  He underwent individual and group therapy.  His medication regimen was adjusted.  During the initial interview, he gave an account of his substance abuse history indicating that he last drank alcohol and smoked marijuana in April 2008.  The initial GAF score was 38.  In June 2008, on discharge from the program, a GAF score of 42 was reported.   

The record contains a Social Security Administration (SSA) Disability Determination and Transmittal Form, dated in August 2008.  SSA records show that a disability determination examination was conducted in August 2008.  On the portion of the evaluation that included summary conclusions, it was noted the Veteran was markedly limited in several areas to include the ability to understand and remember detailed instructions; the ability to interact appropriately with the general public; and the ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The SSA determined that the Veteran was unable to work at levels resulting in substantial earnings because he could not complete a normal workday/week without interference from PTSD.  He would also have moderate difficulty working around others and accepting criticism.  

In a November 2008 rating action, the AOJ granted a temporary total rating for PTSD from May 11, to June 30, 2008.  This was based on the Veteran's stay in the PTSD residential program.

A VA examination was conducted in September 2009.  The Veteran reported that he had completed the PTSD residential program in June of that year.  The examiner noted that from the context of his statements, the Veteran filed his claim for increased VA benefits based on what he found that other veterans were getting in benefits compared to his own.  In other words, the psychologist stated that the Veteran did not file his claim based on increased symptoms.  The Veteran worked a week for his father-in-law after completing the PTSD program, but due to decreased business he was let go.  

The Veteran reported that he was the home care individual whose duties included looking after the children, helping with laundry, providing transportation to school, etc.  He was initially attending college; however, he was unable to continue his schooling under the GI bill because of unpaid federal debts.  He was not accepted by the VA vocational rehabilitation program due to his legal problems that were pending at that time.  However, the sexual assault charges had since been dismissed.  He had not attempted to return to vocational rehabilitation.  

In describing his social activities, the Veteran stated the previous week he attended a garage sale and barbecue at his uncle's home.  He also had begun having 3-4  drinks per day.  He was neatly groomed and casually dressed.  He was alert, oriented, and showed full range of affect.  

On cognitive assessment, it was noted that the Veteran embellished his symptoms and wanted to make them appear worse in terms of occupational impairment.  His symptoms were intermittent, but with sufficient intensity and frequency that they caused disruption in most facets of life.  He had begun drinking alcohol again to the point of being abusive.  The psychologist stated that it was questionable as to whether the Veteran drank alcohol in order to control his PTSD symptoms.  It appeared that the Veteran rationalized and tried to justify his inclination to abuse alcohol based on PTSD.  The psychologist further noted that the Veteran had not engaged in inappropriate behavior.  His thought processes and communication were not impaired.  

The psychologist indicated that the Veteran's symptoms had increased in severity and that the frequency of psychotherapy sessions should be increased.  He found that there was moderate impairment of social and occupational functioning.  However, he found that the Veteran could work, although his work environment should have minimal public interaction.  He needed to be on continuous medication.  The GAF score due to PTSD was 51.  

In November 2009, the AOJ granted a 70 percent rating for PTSD, effective, September 22, 2009, the date of the VA examination.

The Veteran and his spouse testified at a video conference in December 2011.  The Veteran reported his symptoms, his daily routine, and employment history.  He cited reasons for losing his jobs to include personality conflicts.  His spouse reported instances of her husband's increasing social isolation.  The Veteran and spouse stated that he was unable to work due to his problems with interacting with people and time management.  He had strained relations with his children.  The Veteran acknowledged suicidal ideations but no attempts.  He exhibited patrolling behavior and at night, he triple locked the house.

VA outpatient contained in the Virtual VA show that the Veteran was continuing his psychotherapy sessions.  In December 2011, the Veteran reported increased anxiety.  This was related to the demands of the holiday season, including his 3 children being on break from school.  He noted that he had been on a few outings (i.e., shopping, to a high school wrestling match) and coping fairly well for a while.  However, eventually he would become "antsy" and he would fight the urge to leave.  The Veteran noted that while he expressed interest in returning to work or vocational rehabilitation, he maintained doubts about the availability of any job for which he was be suited.  Although he and his wife agreed that working would be beneficial for him emotionally, he still doubted having any real prospects.  He reported that he continued to smoke marijuana daily.  He now only started smoking in the morning a few days per week.  The Veteran indicated that this habit was helpful for his anxiety, anger, and reducing his need to isolate.  The examiner provided supportive intervention and discussed anxiety management options.

In January 2012, the Veteran reported that he was struggling against the urge to retreat to his "cave" as he did the past winter.  He preferred solitude and inactivity to social contact or the pressure of the outside world.  He described simply sitting idly on his bed for hours, doing nothing or watching what has become an enormous amount of movies.  The Veteran also continued to struggle with the financial pressures and the daily demands of being a house-husband and father.  He reported having no real ambitions or interests and that he would prefer to be alone in his room.  He also reported smoking"4 or 5 bowls" of marijuana daily, although he had recently been delaying his daily use until his children were off to school.  The examiner provided supportive interventions and discussed the potential benefits of getting out the house more often.  A GAF score of 51 was reported.  

In March 2012, the Veteran reported surges in anger, especially in response to his children.   He was still struggling with impulse to stay in his room, and thus avoid any family demands or stress.  Despite this, his marriage was improving.  He was also pleased about taking on-line IT class.  According to the Veteran, he was doing well in his courses.

A VA examination was conducted in April 2012 (by the psychiatrist that conducted the May 2007 VA compensation examination).  The Veteran reported his military, social, occupational, and medical histories.  The Veteran reported receiving psychotherapy every 6 weeks.  

In describing his daily activities, the Veteran typically arose at approximately 7:30 in the morning.  He took his children to school.  He was usually home by 8:15 a.m. and he would often go back to sleep until about11:30 in the morning.  Upon rising, he might do some housework.  He was typically home alone throughout the day.  He enjoyed "surfing" the computer.  He would occasionally read a book.  He could not name any other hobbies.  He typically picked up his children from his father-in-law's house, as the children would take the bus there.  His father-in-law also used medical marijuana, and the two would often sit in the garage and "have a bowl together."  His spouse would do all of the shopping.  His primary friend is his father-in-law and some buddies who he may speak with on the phone.  However, he usually did not visit in person with them.  His bedtime was usually around 10 p.m.  He smoked 7-8 bowls a day of medical marijuana on a routine basis.  He drank a couple of beers per week.  

The Veteran reported symptoms that included sleep impairment, anxiety, hyperarousal, depression, social isolation, mild re-experiencing, avoidance and a moderate level of mood symptoms.

On mental status examination, it was noted that he was cooperative, polite, and soft spoken.  He made good eye contact.  His thought processes were goal directed with no circumstantiality, tangentially, paranoia, or internal preoccupation.  He denied suicidal or homicidal ideations, intent, or plan.  He also denied hallucinations.  

In providing a diagnostic summary, the examiner reported that the Veteran's PTSD and associated mood symptoms continued.  His overlapping symptoms included insomnia, hyperarouasal, and irritability.  Specific PTSD symptoms included re-experiencing as well as avoidance of military triggers.  Specific mood symptoms include intermittent agitation, mood cycles, and lack of sleep.  His alcohol abuse had diminished.  

The psychiatrist added that the Veteran had been abusing marijuana and there was no objective evidence that this was related to PTSD.  The Veteran also had a personality disorder due to features of narcissism and cluster B traits.  The psychiatrist noted that the use of marijuana impacted the Veteran's judgment and his ability to interact cooperatively with others.  The psychiatrist noted that the Veteran's history of self-mutilatory behavior was related to Axis II symptoms.  She reported a GAF score of 52.  

In regard to employability, the psychiatrist determined that the Veteran retained cognitive and emotional capacity to sustain tasks but he would do best in a setting with low level stimulation, limited contact with the public, and loose supervision.  

The psychiatrist specifically pointed out that the previous statement did not include the non-service connected related personality disorder or cannabis abuse.  She stated that the personality disorder might result in maladaptive choices, routine interpersonal conflicts, difficulty accepting hierarchies, and cooperating with rules.  Further, the Veteran's daily cannabis abuse might result in decreased motivation and paranoid thinking.   

VA outpatient records contained in the Virtual VA show that the Veteran was continuing his psychotherapy sessions.  In August 2012, the Veteran reported that he was doing well in school.  An October 2012 clinical entry shows that the Veteran medication regimen included mirtazapine, sertraline, prazosin, and hydroxyzine.  The Veteran reported that since he was last seen in clinic, things have been about "average."  He indicated that he had been on the current combination of sertraline, mirtazapine, prazosin, and hydroxyzine for some time.  Previously, he had been transitioned off other medication regimens because they had lost efficacy.  The Veteran wondered if his current medication regimen was starting to lose its efficacy since he noticed a slight increase in irritability.  He stated that his "fuse" was helped by his medications and daily marijuana use.  He stated that the irritability comes out when yelling at his three kids.  He wanted to avoid inflicting the emotional abuse that he was subjected to as a child.  He also had conflicts with his wife.  The Veteran was currently supported by his VA payments and spent his day as a "house husband" doing chores.  His PTSD symptoms included hyperarousal, avoidance, numbing, and intrusive thoughts.  

On mental status examination, it was noted that he had good grooming and hygiene.  He was pleasant, and cooperative.  His speech was normal.  His mood was euthymic.  His affect was considered non-labile.  The Veteran's thought process was linear and goal directed.  There were no suicidal or homicidal ideations.  His cognitive ability was grossly intact.  His insight and judgment: were intact.  A GAF of 50 was reported.

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The evidence of record is consistent with a 70 percent rating for PTSD throughout the entire appeal period.  38 C.F.R. §§ 4.7, 4.130.  Specifically, the Board has reviewed VA mental health treatment records, VA psychological examinations, representative argument, and lay statements from the Veteran and relatives.  This medical and lay evidence of record documents such signs and symptoms including depression and anxiety, suicidal ideation, chronic marital discord, strained relationships with family and friends, frequent irritability with anger, and social isolation and avoidance.  

The Veteran's reports and psychiatric assessments as to the severity of his disorder since filing the claim have been generally consistent.  VA examiners described the Veteran as deficient in occupational and social impairment.  With regard to work, the Veteran reported that he struggled with his job when employed.  He has repeated difficulties with co-workers.  He clearly has difficulty adapting to stressful circumstances in a work setting due to his PTSD, an important criterion for a 70 percent rating.  Another important factor is that many of the GAF scores in these records are indicative of "serious" or "major" impairment.  Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

The Board has also considered additional symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula for Mental Disorders.  See Mauerhan, supra.  The Veteran has exhibited additional symptoms such as sleep disturbances, feelings of inadequacy and hopelessness, hypervigilance, nightmares, guilt, mistrust, exaggerated startled response, and poor memory and concentration.  The Veteran is taking psychiatric medication for his PTSD.  He also receives individual and group psychotherapy.  Overall, consideration of these additional symptoms and circumstances reflects occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating.  See 38 C.F.R. § 4.130.

However, the evidence does not warrant a 100 percent rating.  38 C.F.R. § 4.7.  The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating.  38 C.F.R. § 4.130.  Despite his problems, he has been able to maintain his marriage to his spouse.  He can still function and communicate, albeit with significant limitations.  Although socially isolated, he still lives with his wife and maintains his household by taking daily care of the children.  This provides clear evidence against a finding of total occupational and social impairment. 

Medical and lay evidence of record also shows no gross impairment in thought processes or communication; no persistent delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting self or others; no intermittent inability to perform activities of daily living or to maintain personal hygiene; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has also considered that the Veteran has been awarded SSA disability benefits, from 2008 which is evidence in support of his claims including the TDIU.  However, the fact that the Veteran was found to be totally disabled within the meaning of the SSA is not dispositive of the issue on appeal.  VA is not bound by the findings of disability and or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nevertheless while a SSA decision is not controlling for purposes of VA adjudication, it is pertinent to the claim.  See Martin v. Brown, 4 Vet. App, 136 140 (1993).  

Notably, the SSA determination reflects the fact that the Veteran would have trouble accepting criticism.  However, the VA psychiatrist in April 2012 attributed this type of behavior to his non service connected personality disorder.  This SSA decision did not consider the additional psychiatric impairments which have been disassociated from his PTSD symptoms.  The SSA also considers the Veteran's age, which VA is prohibited from doing.  Thus, the SSA's decision that the Veteran has been unable to work is not, in and of itself, determinative of the issue before the Board.

While his GAF scores indicate serious social and occupational impairment, the scores are not indicative of total impairment in a social or occupational setting.  Instead, his GAF scores are more indicative of serious, but not complete, impairment.  The Veteran has been granted a temporary total rating at such times when his symptoms have escalated such as when he entered the PTSD residential program.  Otherwise, the rating schedule takes into consideration periods of exacerbation of psychiatric manifestations.  Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned.  38 C.F.R. § 4.10.  He is not totally disabled due to his PTSD.  

Accordingly, the Board finds that the evidence supports a disability rating of 70 percent for the entire appeal period, but no higher, for the Veteran's PTSD.  38 C.F.R. § 4.3.   

Extraschedular

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  Specifically, with regard to the first Thun factor, a comparison of the Veteran's service connected disabilities and the rating criteria do not show "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The rating schedule provides for a higher evaluation for his PTSD  and there is no symptomatology pertaining to the disability at issue which the Board has not considered in its evaluation.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.   As such, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111. 


Entitlement to TDIU

The Veteran also contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection is currently in effect for the following disabilities: PTSD with alcohol abuse rated as 70 percent disabling; status post left shoulder dislocation, rated as 20 percent disabling, and gastroesophageal reflux disease (GERD) rated as 10 percent disabling.  The combined rating for the service-connected disabilities is 80 percent.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). 

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The availability of employment in the job market, i.e., potential job openings, is not a factor for consideration in determining entitlement to a TDIU rating.  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (Federal Circuit gives deference to the interpretation by VA's Adjudication Procedures Manual Rewrite M21-1MR, Part IV, Subpart ii, Chapter 2, Section F, 2-F-12, which indicates that the "availability of work" is irrelevant to a TDIU determination). 

Here, despite having a combined disability rating of 80 percent, the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable.  

As noted above, it was found that the Veteran had been disabled since May 2008, according to SSA criteria.  The primary diagnosis was PTSD and the secondary diagnosis was traumatic brain injury (TBI).  

In his May 2009 claim for TDIU the Veteran reported being unable to secure and follow any substantially gainful occupation due to service-connected PTSD and left shoulder disability.  He last worked full time in May 2008 as mail bulk specialist and driver.  He reported past employment in accounting and as a laborer.  He finished high school and completed one year of college.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

However, according to the Veteran's last full-time employer, the stated reason for termination of employment was due to the fact that he entered into a PTSD residential program.  The Veteran indicated that there were concessions made for him in his employment due to his disability, but he could not remember any.  While he reported that he lost a considerable amount of time from work during the 12 months preceding his last date of employment, he could not remember.  See 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits, dated in May 2012.  Other evidence in the claims file indicates the Veteran was employed with his father after he finished the PTSD residential program but he was laid off due to slow business.  See May 2007 letter. 

While it is clear that the Veteran's service-connected PTSD affects him in an occupational setting, of some significance is that all VA compensation examiners have found the Veteran employable.  It was the opinion of the examiners in general that the Veteran's employability was limited, but not necessarily precluded, by his service-connected PTSD.  Potential work related restrictions would include limited public contact and loose supervision.  The examiners did not otherwise indicate that the Veteran's service-connected disability precluded him from securing or following a substantially gainful occupation.  There was no determination that the Veteran would be unable to perform all types of employment.  See the various DBQs and the various consultants' reports regarding the potential disabilities related to their areas of expertise. 

The Veteran's remaining service-connected disabilities (left shoulder dislocation and GERD) are not significantly disabling from an industrial standpoint.  There is no medical evidence of record which shows the Veteran has sought regular medical treatment for either disability or that they precludes him from securing or following substantially gainful employment.  

In regard to the left shoulder, there are occasional reports of pain noted in VA outpatient records.  In April 2009, the Veteran reported that he did a lot of lifting but the left shoulder held up well.  On examination, there was full range of flexion and abduction.  There was limited internal and external rotation.  However, the strength was considered normal.  

On VA examination in September 2009, the Veteran reported that his left shoulder dislocated every month but that he was able to put it back into place.  This occurred during overhead use or when performing a pull up motion.  However, he could dress and undress, eat, write, and drive without assistance.  He denied any locking or swelling.  On examination there was a positive apprehension test.  Flexion was 145 degrees with pain at the endpoint.  Abduction was 120 degrees with pain at the endpoint.  Internal/external rotation was 90 degrees with pain at the endpoint.  The examiner commented that the Veteran is right-hand dominant.  Therefore he would be able to fulfil any job requirement that involved the use of the right hand.  Further, his left hand was not totally incapacitated and it could be used in lifting 25 pounds.  While any overhead use would be limited the Veteran was able to function in his usual occupation.  The examiner also noted that the Veteran did not retire or quit his job due to his left shoulder dislocation.  

Regarding his GERD, at the September 2009 VA examination, the Veteran reported that his alcohol intake had increased which affected his GERD.  He drank 3-4 beers a day which caused symptoms of indigestion and reflux.  He occasionally awoke up to 3 times a night due to gastrointestinal symptoms.  He denied any nausea, vomiting, diarrhea, or gastrointestinal bleeding.  There were no gastrointestinal abnormalities noted on examination.  The examiner commented that the Veteran had no limitations of any employment.  The examiner concluded that the Veteran's daily activities and employment were unaffected by his GERD.     

As stated above, the Board has also considered the fact that the Veteran has been awarded SSA disability benefits, but does not find that the SSA's decision that the Veteran has been unable to work since is not, in and of itself, determinative of the issue before the Board.  As reported above, the Veteran is currently taking online courses in IT and from his own reports, he is doing well in these classes.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

A disability rating of 70 percent for PTSD prior to September 22, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is denied.


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


